              Case 18-12537-MFW            Doc 194     Filed 12/21/18      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                  Chapter 11

PGHC Holdings, Inc., et al.,                           Case No. 18-12537 (MFW)

                        Debtors.1                      Jointly Administered


                       NOTICE OF FILING OF REVISED STALKING
                        HORSE ASSET PURCHASE AGREEMENT

                PLEASE TAKE NOTICE that, on November 5, 2018, the above-captioned

debtors and debtors in possession (the “Debtors”) filed the Debtors’ Motion for (I) an Order

Pursuant to Sections 105, 363, 364, 365 and 541 of the Bankruptcy Code, Bankruptcy Rules

2002, 6004, 6006 And 9007 and Del. Bankr. L.R. 2002-1 and 6004-1 (A) Approving Bidding

Procedures and Bid Protections for the Sale of Substantially All Assets of Debtor; (B) Approving

Procedures for the Assumption and Assignment or Rejection of Designated Executory Contracts

and Unexpired Leases; (C) Scheduling the Auction and Sale Hearing; (D) Approving Forms and

Manner of Notice of Respective Dates, Times, and Places in Connection Therewith; and (E)

Granting Related Relief; (II) an Order (A) Approving the Sale of the Debtors’ Assets Free and

Clear of Claims, Liens, and Encumbrances; and (B) Approving the Assumption and Assignment

or Rejection of Designated Executory Contracts and Unexpired Leases; and (III) Certain

Related Relief [D.I. 20] (the “Sale Motion”)2, with the United States Bankruptcy Court for the


1
        The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as
        follows: PGHC Holdings, Inc. (4262); Papa Gino’s Holdings Corp. (6681); Papa Gino’s, Inc.
        (1264); Papa Gino’s Franchising Corp. (2690); Papa Gino’s/D’Angelo Card Services, Inc. (0621);
        D’Angelo’s Sandwich Shops, Inc. (7947); Progressive Food, Inc. (6224); D’Angelo Franchising
        Corporation (8398); and Delops, Inc. (7945). The Debtors’ mailing address is 600 Providence
        Highway, Dedham, MA 02026.
2
        Capitalized terms that are not otherwise defined herein have the meanings given to such terms in
        the Bidding Procedures or Sale Motion.
             Case 18-12537-MFW           Doc 194    Filed 12/21/18    Page 2 of 3



District of Delaware (the “Court”), seeking, among other things, entry of an order (the “Sale

Order”) authorizing and approving: (a) the sale (the “Sale”) of certain assets (the “Purchased

Assets”) free and clear of all liens, claims, encumbrances, and other interests (other than

Permitted Encumbrances), with all such liens, claims, encumbrances, and other interests

attaching with the same validity and priority to the Sale proceeds, if any, to WC Purchaser LLC,

the designee for the credit bid of the Debtors’ prepetition first lien lender and DIP lender, WC

Financeco A LLC (the “Stalking Horse”), except as set forth in the Stalking Horse Purchase

Agreement and subject to higher or otherwise better offers; and (b) certain procedures for the

assumption and assignment of executory contracts (the “Contracts”) and unexpired leases (the

“Leases”) in connection with the Sale.

               PLEASE TAKE FURTHER NOTICE that, attached hereto as Exhibit A is a

revised version of the Stalking Horse Purchase Agreement that was attached to the Sale Motion

along with the schedules thereto. The Stalking Horse Purchase Agreement and the schedules

thereto may be further revised from time to time.

               PLEASE TAKE FURTHER NOTICE that copies of the Sale Motion (and all

exhibits thereto), the Bidding Procedures Order, the Bidding Procedures, the Stalking Horse

Purchase Agreement attached to this notice, and the proposed Sale Order (and all exhibits

thereto)    are     available     for     review     free    of      charge    by     accessing

www.dm.epiq11.com/#/case/PGP/info. In addition, copies of such documents are available upon

written request via first class mail to Epiq Bankruptcy Solutions, LLC, Re: PGHC Holdings,

Inc., et al, 777 Third Avenue, New York, NY 10017 or via telephone at (646) 282-2400.




                                                2
             Case 18-12537-MFW         Doc 194     Filed 12/21/18    Page 3 of 3



              PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding

Procedures Order, a separate notice has been provided to the counterparties to executory

contracts and unexpired leases that may be assumed and assigned in connection with the Sale.

Dated: December 21, 2018                MORRIS, NICHOLS, ARSHT & TUNNELL LLP
       Wilmington, Delaware


                                        /s/ Daniel Butz
                                        Derek C. Abbott (No. 3376)
                                        Daniel B. Butz (No. 4227)
                                        Matthew B. Harvey (No. 5186)
                                        Eric W. Moats (No. 6441)
                                        1201 N. Market Street, 16th Floor
                                        P.O. Box 1347
                                        Wilmington, Delaware 19899-1347
                                        Telephone: (302) 658-9200
                                        Facsimile: (302) 658-3989
                                        dabbott@mnat.com
                                        mharvey@mnat.com
                                        emoats@mnat.com

                                        Counsel to the Debtors and
                                        Debtors in Possession




                                               3
